UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 24, 2012 Cardica, Inc. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-51772 (Commission File Number) 94-3287832 (IRS Employer Identification No.) 900 Saginaw Drive, Redwood City, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (650) 364-9975 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events On July 24, 2012, Cardica, Inc. (the “Company”) resumed its European clinical trial for its MicroCutter cutting/stapling device. The press release dated July 24, 2012, titled “Cardica Resumes MicroCutter™ Clinical Study in Europe” is attached hereto as Exhibit 99.1 and is incorporated by reference herein. Item9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press release titled “Cardica Resumes MicroCutter™ Clinical Study in Europe” dated July 24, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cardica, Inc. (Registrant) Date: July 24, 2012 /s/ Robert Y. Newell, IV Robert Y. Newell, IV Chief Financial Officer Exhibit Index Exhibit No. Description Press release titled “Cardica Resumes MicroCutter™ Clinical Study in Europe” dated July 24, 2012.
